DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending in the application.
Claims 1-6 are examined on merits herein.

Specification
The disclosure is objected to because of inconsistency:
Paragraph 0058 of the published application states that an average impurity concentration in a plug is in a range from 1.0x1020 to 5.0x1022 atoms/cm3, while paragraph 0062 teaches that a local impurity concentration in the plug varies from a minimum value of 1.0x1020 atoms/cm3 to a maximum value of 5.0x1022 atoms/cm3.  
Appropriate correction/clarification providing a correlation between two paragraphs is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 3: Claim 3 recites: “a concentration of the impurity atoms in the plug is 1.0x1020 to 5.0x1022 atoms/cm3”. The recitation is unclear for two reasons: First, a word “from” seems to be missing. Second, it is unclear what exactly impurity concentration is cited – an average impurity concentration cited by paragraph 0058 of the published application or a range from minimum to maximum impurity concentrations cited by paragraph 0062 of the published application.
Appropriate correction is required.
For this Office Action, the above recitation was interpreted as: “a concentration of the impurity atoms in the plug varies from minimum of 1.0x1020 atoms/cm3 to maximum of 5.0x1022 atoms/cm3”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as Claim 3 is understood, Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sonehara et al. (US 2017/0278861) in view of Ishizuka et al. (US 6,465,347). 
In re Claim 1, Sonehara teaches a semiconductor device comprising (Annotated Fig. 6):
Annotated Fig. 6

    PNG
    media_image1.png
    426
    639
    media_image1.png
    Greyscale

a substrate 101 (paragraph 0043);
an insulator (Annotated Fig. 6) – in which plugs 109 are disposed (material is inherently insulator, otherwise, all plugs 109 are short-circuited, preventing operation of the device) - provided on the substrate 101; and
a plug 109 provided in the insulator and including metal atoms – plug 109 is made from tungsten and includes tungsten (W) atoms.
Sonehara does not teach that the plug also includes impurity atoms different from the metal atoms, (resulting) in lattice spacing between the metal atoms in the plug being greater than lattice spacing between the metal atoms in an elemental substance of the metal atoms.
Ishizuka teaches (Fig. 2D) plug 50 including tungsten atoms and impurity atoms of boron (Table 1, column 9 lines 20-38), pointing out advantages of such material over a pure tungsten (Abstract).
Sonehara and Ishizuka teach analogous art directed to a plug comprising tungsten atoms, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of in modifying the Sonehara device in view of the Ishizuka teaching, since they are from the same field of endeavor, and Sonehara created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Sonehara device by substituting its tungsten plug with plug containing tungsten atoms and boron atoms, wherein it is desirable to reduce a resistivity of the plug (Ishizuka, Abstract).
Although Ishizuka does not mention that a lattice spacing between tungsten atoms in a plug containing tungsten and boron atoms is greater than a lattice spacing between tungsten atoms in a plug contained only tungsten, the feature is inherent for the Sonehara/Ishizuka device, based on the specification of the current application, including Claim 2 of the current application and based on the approach of the MPEP: The a lattice spacing is a property of a material, and MPEP states in MPEP 2112.01   Composition, Product, and  Apparatus Claims, I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 2, Sonehara/Ishizuka teaches the device of Claim 1 as cited above, wherein, as shown for Claim 1, the metal atoms include tungsten atoms, and the impurity atoms include silicon atoms, boron atoms or nitrogen atoms – Ishizuka teaches boron atoms. 
In re Claim 3, Sonehara/Ishizuka teaches the device of Claim 1 as cited above, wherein Ishizuka teaches a plug created from tungsten with boron impurities. Ishizuka further teaches (Fig. 10, Example 2, column 9 lines 54-58) that a concentration of the impurity atoms in the plug is 1.0x1016 to 5.0x1021 atoms/cm3, e.g., in accordance with the claim interpretation, “a concentration of the impurity atoms in the plug varies from minimum of 1.0x1016 atoms/cm3 to maximum of 5.0x1021 atoms/cm3”. Although Ishizuka teaches a range that only partially overlaps with the claimed range, this is sufficient to view the limitation as obvious: In accordance with the MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)… Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 
In re Claim 4, Sonehara/Ishizuka teaches the device of Claim 1 cited above, wherein Ishizuka teaches a plug comprising tungsten atoms and boron atoms as impurities. Ishizuka further teaches (Fig. 20) that a plug includes the impurity atoms of boron such that the plug has a concentration gradient of the impurity atoms.
It would have been obvious for one of ordinary skill in the art before filing the application that creation of the tungsten plug with impurities using a method suggested by Ishizuka will create a plug with a concentration gradient of boron atoms.
In re Claim 5, Sonehara/Ishizuka teaches the device of Claim 1 as cited above, wherein Ishizuka teaches a plug comprising tungsten atoms and atoms of boron as impurities.
Ishizuka further teaches (Annotated Fig. 10) that, starring from a point A,  a concentration of the impurity atoms in the plug decreases as a distance from an upper surface of the plug increases.
Annotated Fig. 10

    PNG
    media_image3.png
    558
    421
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before filing the application that the Sonehara/Ishizuka plug of Claim 1 would have the same feature if created based on the method of Ishizuka.

Allowable Subject Matter
Claim 6 is objected to as being dependent on the rejected base claim, but would be allowed if amended to incorporate all limitations of the base claim. 
Reason for Indicating Allowable Subject Matter
Re Claim 6: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Clam 6 as: “a portion having a highest concentration of the impurity atoms in the plug is located at an upper surface of the plug”, in combination with limitations of Claim 1, on which Claim 6 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Chen et al. (US 2014/0011358) teaches that gases (including nitrogen) contained in plasma used for creation of a tungsten layer are incorporated into tungsten.
Patil et al. (US 2016/0351675) teaches that a low resistivity tungsten is created in a nitrogen containing atmosphere (and, inherently, would incorporate nitrogen atoms).
Danek et al. (US 9,953,984) teaches tungsten film incorporating up to 60% of B or Si.
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 10/07/22